DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the applicant’s response to a non-final office action for Application 16/965,966, filed on 06/15/2022.  This application is a National Stage Entry of PCT/US2019/015730, filed on 01/29/2019, was originally filed on 07/29/2020, and claims priority to Provisional Application #62/623,489, filed on 01/292018.  
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are now pending and have been examined.
Claims 2, 4, 9, 11, 16, and 18 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are allowed.


The invention includes a system, method, and medium for dynamic generation of an incentive for an asset in a current transaction the user is conducting.  An asset ontology is generated comprising a weighted node graph including one or more asset nodes and one or more non-asset nodes and a plurality of weighted links between a particular asset node and other asset nodes and a particular non-asset node and other non-asset nodes.  Current transaction information for a user is obtained from a point-of-sale via an API.  A subscriber profile is updated for the user when the transaction information is received.  A subscriber roles is selected based on the updated profile, the one or more subscriber roles being dynamically generated based on a threshold number of subscriber profiles having similar subscriber profile values.  One or more assets is identified based on the subscriber role and the asset ontology.  An incentive is provided and displayed to the user during the current transaction.  The asset ontology is then updated to include a plurality of new nodes, new links, and modified link weights between the particular asset node of the one or more asset nodes and non-asset nodes.
The closest prior art, Mardikar, Pre-Grant Publication No. 2012/0158503 A1, teaches many aspects of the claimed invention including an API, obtaining transaction information, updating the user profile, selecting a subscriber role, identifying one or more assets based on the subscriber role, and generating and presenting an incentive based on the asset.   Mardikar does not teach an asset ontology used to identify an asset, a threshold value, a weighted node graph with asset and non-asset nodes and weighted links, or progressively updating the asset ontology in the manner described.  Also, the subscriber role being generated based on a threshold number of subscriber profiles of the plurality of different subscriber roles having similar subscriber profile values was not taught.  Zoldi, et al., Pre-Grant Publication No. 2018/0197200 A1 teaches an asset ontology for identifying assets for targeting.  Zoldi does not teach an asset ontology with a weighted node graph with weighted links for asset and non-asset nodes, the subscriber roles being generated based on a threshold number of subscriber profiles of the plurality of different subscriber roles having similar subscriber profile values, or use of a threshold value.  Yildiz, et al., Pre-Grant Publication No. 2013/0218887 A1 teaches an asset ontology with a weighted node graph with weighted links for asset and non-asset nodes.   The subscriber role being generated based on a threshold number of subscriber profiles of the plurality of different subscriber roles having similar subscriber profile values was not taught.  The specific limitation of “the subscriber role being generated based on a threshold number of subscriber profiles of the plurality of different subscriber roles having similar subscriber profile values” could not be found in the prior art.  Further, even if the examiner were to find the limitation, the rejection already would have to use four references with the addition of Yildiz to teach the claims that were ro9lled in by amendment, and even if you disregard Chavez since it only teaches a threshold value, the rejection would still stand at four references, and the examiner is of the opinion that a 4-reference rejection would be improper as there would be little argument to show obviousness for what are very distinctive aspects of the invention that would not be clearly obvious to combine.
Independent claims 1, 8, and 15 comply with 35 U.S.C. 101.  Claim 8 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 1 is directed to a system.  The system comprises an API, one or more processors, and a memory.  Therefore, the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 15 is directed to a non-transitory computer-readable medium.  The medium is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claim in in conformity with the Kappos Memorandum of 2010 regarding medium claims.     

Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims do include several steps that could be considered mental steps automated by a computer, such as generating an asset ontology and selecting and presenting and incentive.  But, the claims also include steps that would go beyond what could be practically be performed in the human mind, such as dynamic retrieval of transaction information followed by updating of a subscriber profile, dynamically selecting a subscriber role based on a threshold number of other similar profiles having similar values, and progressively updating the asset ontology.     While these techniques are not completely unknown in the art, the invention as a whole goes well beyond what could be done mentally by a human operator.  Therefore, the claims are considered to be patent eligible under Step 2A, Prong 1 of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682